                  Case 21-50222-KBO               Doc 13          Filed 06/08/21   Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

IN RE:                                                            Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                              Case No: 19-12153 (KBO)

                                  Debtors.                        (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                                  Adversary Proceeding No. 21-50222
                                    Plaintiff,

         vs.
                                                                  Hearing Date: TBD
RELIANT RECYCLING, INC.,                                          Responses Due: June 22, 2021 @ 4:00 PM

                                 Defendant.

                        RELIANT RECYCLING, INC.’S
         MOTION TO VACATE ENTRY OF DEFAULT JUDGMENT [DOCKET #7]

         Reliant Recycling, Inc. (the “Defendant”), by and through the undersigned counsel,

pursuant to Fed.R.Civ.P. Rule 60 as made applicable by Bankruptcy Rule 9024, respectfully

requests that the Court vacate the Default Judgment entered against it on April 28, 2021 (Docket

#7).

         In support of this Motion, the Defendant submits and incorporates by reference a

Memorandum of Law, the Affidavit of Jake Himel, and the Defendant’s Proposed Order.

         WHEREFORE, the Defendant requests that the Default Judgment entered in this matter be

vacated and Defendant allowed to present defenses to all claims in these matters.

 Dated: June 8, 2021
                                                              The Law Office of James Tobia, LLC

                                                              By: /s/ James Tobia
                                                              James Tobia, Esquire (I.D. No. 3798)
                                                              1716 Wawaset Street
                                                              Wilmington, DE 19806
                                                              Tel. (302) 655-5303
                                                              Fax (302) 656-8053
                                                              Email: jtobia@tobialaw.com

                                                              1
Case 21-50222-KBO   Doc 13     Filed 06/08/21     Page 2 of 2



                             and

                             JONES & ASSOCIATES
                             By: /s/ Roland Gary Jones
                             Roland Gary Jones, Esq.
                             New York Bar No. RGJ-6902
                             1325 Avenue of the Americas
                             28th Floor
                             New York, NY 10019
                             Tel. (347) 862-9254
                             Fax (212) 202-4416
                             Email: rgj@rolandjones.com
                             Pro hac vice motion to be filed.

                             Counsels for the Defendant




                         2
